DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In an after final amendment (which is hereby entered) Claims 4-14 are pending. Claims 1- 3 are canceled. Claims 4, 6-14 are currently amended. The amendments to the claims have adopted the allowable subject matter previously indicated in the final action mailed on 3/9/2021. Accordingly the claims are allowed.
Allowable Subject Matter
Claims 4, 6, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; dependent claim 5 depends from claim 4 and would be allowable for those same reasons. 
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claims 4 and 6 the following: “a first controller configured to control up-down drive by the first up-down driver by open loop control based on a pressure target value and a pressure measurement value of a chamber subjected to vacuum-pumping through the vacuum valve; and a second controller configured to control up-down drive of the second updown driver by closed loop control or up-down drive of the first and second updown drivers by closed loop control, based on the pressure target value and the pressure measurement value of the chamber subjected to vacuum-pumping through the vacuum valve”  and in combination with the other limitations set forth in the independent claim; 
	the prior art fails to disclose or render obvious in claim 10 the following: “a sensor target provided on the lower surface of the axial disc; and an axial gap sensor provided facing the sensor target, and detecting displacement of the axial disc in the z-axis direction”  in combination with the other limitations set forth in the independent claim; 
	the prior art fails to disclose or render obvious in claim 13 the following: “a position accuracy of the linear actuator is delta.La1 + delta.La2, delta.La1 being a minimum displacement of a valve rod according to a step angle of the stepping motor, delta.La2 being a maximum value of a displacement error due to backlash of the stepping motor, and the magnetic levitation actuator is configured so that displacement of a valve rod can be adjusted by delta.La1 + delta.La2”  in combination with the other limitations set forth in the independent claim;
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Matthew W Jellett/Primary Examiner, Art Unit 3753